Citation Nr: 0108165	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-20 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a left ankle 
disability, currently rated as 30 percent disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1951 to August 1953, appealed that decision to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left ankle disability is currently 
productive of subjective complaints of swelling, pain, 
fatigue, and weakness, as well as objective evidence of pain 
when pressured or on motion, slight left antalgic gait, 
deformity on the lateral malleolus, and degenerative joint 
disease; there is no evidence of nonunion of the tibia and 
fibula with loss of motion, requiring a brace, or ankylosis 
of the left ankle.  


CONCLUSION OF LAW

The criteria for entitlement to a rating higher than 30 
percent for a left ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.59, 4.71a, 
Diagnostic Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal originally arose out of the veteran's claim that 
he should be assigned a rating higher than 20 percent for his 
service-connected left ankle disability.  In a September 1999 
rating decision, the RO granted his request and assigned an 
increased rating of 30 percent to the veteran's left ankle 
disability.  The veteran appealed that decision on the basis 
that he felt his left ankle disability warrants a rating 
higher than 30 percent.  Specifically, the veteran's position 
is that even absent ankylosis, the medical findings are close 
enough to rate the veteran at 40 percent, given his level of 
pain and the impact the disability has on his employment.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal as the requirements under the law 
have already been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  In 
addition, the veteran has been provided with a VA examination 
as recently as April 1999.  There is no indication in the 
record that there are any pertinent outstanding treatment 
records.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal, 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment to earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When an unlisted condition is encountered, 
it is permissible to rate that condition under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or those not fully 
supported by clinical laboratory findings.  See 38 C.F.R. § 
4.20.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  See 38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating disabilities of the musculoskeletal system, 
as in the present case, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

A brief history of this appeal reveals that the RO granted 
service connection for a left ankle disability (claimed as a 
fractured left ankle) in a December 1953 rating decision, and 
assigned a noncompensable rating.  That decision was based on 
evidence that included a November 1953 VA examination, which 
related a history of a left tibia fracture, and pain in the 
internal malleolus upon prolonged standing or activity.  In a 
May 1998 rating decision, the RO increased this rating to 20 
percent, noting the presence of degenerative joint disease.  
In the September 1999 rating decision, which the veteran now 
appeals, the RO increased the veteran's rating to 30 percent 
on the basis of the veteran's complaints of constant and 
chronic pain, the objective findings of limited motion, 
motion pain, slight left antalgic gait, deformity of the left 
ankle, and x-ray evidence of degenerative arthritis.  The RO 
did not grant a higher rating on the basis that there was no 
evidence revealing nonunion, loose motion of the tibia and 
fibula or ankylosis in plantar flexion at more than 40 
degrees, in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  The 
RO also noted that functional loss due to pain was not shown 
to exist.  As noted above, the veteran disagreed with the 30 
percent rating, and initiated this appeal.  

The medical evidence of record reveals that in December 1952, 
the veteran was treated for a "crack fracture" of the left 
tibia that occurred three months earlier in Korea.  

A December 1997 x-ray of the left ankle showed "minor" 
degenerative changes, generalized osteoporosis, a minor 
calcaneal spur, and minimal narrowing of the talotibial joint 
space laterally.  A January 1998 VA examination revealed that 
over the prior two years, the veteran has experienced daily 
pain, tightness, reduced mobility, weakness, and fatigue.  
There was on and off numbness, which would slow him down when 
walking.  The veteran denied locking, stiffness, red hot 
joint or inflammatory arthritis.  The veteran did not need 
crutches, a brace, or a cane.  He had lost no time from his 
part-time job as a school bus driver twice a week.  He had 
some limitation of function in walking, in that he was 
slower, but he was able to manage regular activities, and 
standing was alright.  The examiner noted that the veteran 
walked with a normal gait, but was unable to hop on the left 
leg.  Pronation and supination of the left foot was poor.  
There was no tenderness or crepitus in the left ankle.  There 
was no motion pain, but there was some swelling.  There was 
no deformity.  Dorsiflexion was 15 degrees actively, and 20 
degrees passively.  Plantar flexion was 15 degrees actively, 
20 degrees passively.  Inversion was 10 degrees actively, and 
15 degrees passively.  Eversion was 8 degrees actively, and 
10 degrees passively.  The diagnosis was healed fracture of 
the left ankle, with degenerative joint disease. 

In an April 1999 VA examination, the veteran complained of 
frequent swelling of the left ankle with an increase in pain, 
which was characterized as constant, chronic, and of 
intensity varying from six to seven or ten (on a 1-10 scale 
with 1 as the weakest and 10 as the most intense) daily.  The 
veteran related fatigability and lack of endurance, but 
denied flare-ups, locking, redness or instability.  The 
veteran indicated that his daily activities were 
significantly altered by the disability, in that the pain in 
his left ankle precluded a full night sleep.  The veteran 
stated that it was painful to walk long distances or to carry 
heavy objects, and indicated that he was unable to 
participate in sports.  The examiner noted that the veteran 
described an intervening fracture to his left tibia and 
fibula in 1996, which was proximal to the service-connected 
site.  However, the examiner indicated that the veteran was 
not complaining of pain in that site, but rather of pain in 
the service-connected distal left ankle.  

Range of motion tests performed during the April 1999 VA 
examination revealed the following.  The results of the 
initial test were 0 degrees dorsiflexion, 46 degrees plantar 
flexion, 24 degrees inversion, and 18 degrees eversion.  The 
results of the fifth range of motion test were 0 degrees 
dorsiflexion, 42 degrees plantar flexion, 18 degrees 
inversion, and 12 degrees eversion.  The examiner noted 
objective evidence of pain when pressure was placed over the 
lateral malleolus and with dorsiflexion of the left ankle.  
The examiner also noted guarding, apprehension, facial 
grimacing, and exclamations of discomfort.  The examiner 
found no fatigability or increased weakness while performing 
the range of motion test, but observed the veteran walk with 
a slight left antalgic gait, which he presumed was secondary 
to the service-connected left ankle condition.  The examiner 
noted that the veteran's foot gear showed excessive wear on 
the left foot along the first metatarsal phalangeal joint, 
consistent with antalgic gait.  No footdrop or steppage gait 
was present, and there was no ankylosis.  The examiner also 
found that the veteran's ankle shows the right ankle 
circumference to be 27.4 cm and the left ankle circumference 
to be 30.2 cm.  There was deformity in the ankle along the 
lateral malleolus, and crepitus was present with motion.  The 
examiner found no ligamentous or cartilaginous instability in 
the left ankle.  The veteran did not complain of any 
recurrent episodes of subluxation or dislocation.

The VA examiner diagnosed the veteran with a healed fracture 
of the left ankle with degenerative joint disease.  He noted 
that x-rays confirmed the presence of old traumatic changes 
with degenerative joint disease, which he described as minor.  
The examiner opined that the veteran's ankle condition had 
some effect on his daily activities and that there were 
functional limitations as a result of the disability.  The 
examiner recommended that the veteran preclude certain 
activities including lifting or carrying greater than 25-30 
pounds, pushing or pulling greater than 60 pounds, standing 
for periods longer than 90 minutes and walking greater than a 
mile.  He recommended some limitations be placed on other 
activities including repetitive turning, climbing, balancing 
and working in high places, as well as walking on uneven 
terrain.  He suggested minimal restrictions on additional 
activities including kneeling, crouching, squatting, and 
crawling.  

The veteran is currently assigned a 30 percent rating for his 
left ankle disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5262, which prescribes a 30 percent 
rating where there is evidence of tibia or fibula impairment 
that includes malunion with marked knee or ankle disability.  
A 40 percent rating is warranted under DC 5262, when there is 
evidence of impairment including nonunion of the tibia and 
fibula, with loose motion, necessitating wearing a brace.  
The Board notes that a 40 percent evaluation may also be 
assigned under 38 C.F.R. § 4.71a, DC 5270, if there is 
evidence of ankylosis of the ankle in the plantar flexion at 
more than 40 degrees, or in the dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity. 

The Board has carefully reviewed the evidence of record and 
finds that the currently assigned 30 percent rating under DC 
5262 is appropriate, but the preponderance of the evidence is 
against a higher rating at this time.  In this regard, the 
evidence shows that the veteran complains of daily pain, 
including pain when sleeping and pain when walking.  The 
veteran also complains of weakness, fatigability, swelling, 
and lack of endurance.  When combined with the results of the 
clinical examinations, which revealed objective findings of 
pain on pressure and motion, deformity of the lateral 
malleolus, crepitus on motion, an antalgic gait, and 
degenerative joint disease, the Board finds that the evidence 
supports the conclusion that the veteran has a marked ankle 
disability meeting the criteria for the currently assigned 30 
percent rating under DC 5262.  

Considering whether a higher rating of 40 percent is 
warranted under DC 5262, the Board points out that there is 
no evidence of record showing nonunion of the veteran's tibia 
and fibula, and the evidence indicates that the veteran's 
disability does not require a brace.  Further, the medical 
evidence reveals no instability in the left ankle, nor does 
the veteran complain of instability, subluxation or 
dislocation.  Rather, the evidence shows that the veteran is 
able to walk and drive a school bus without the aid of 
crutches, a brace, or a cane.  The Board acknowledges the 
veteran's testimony that the Fox Valley VAMC asked the 
veteran to wear a brace to assist him in exercising.  
However, the evidence falls short of establishing the need 
for a brace to perform normal daily activities.  As a result, 
the Board finds that the evidence of record does not more 
closely approximate the criteria for the 40 percent rating 
under DC 5262.

The only other diagnostic code offering a higher rating for 
the ankle is DC 5270 which, as noted above, assigns a 40 
percent rating where ankylosis exists.  Having considered the 
applicability of this rating to the veteran's condition, the 
Board concludes that it is unwarranted.  The Board notes that 
in the April 1999 VA examination, the VA examiner expressly 
stated in the report that the veteran did not suffer from 
ankylosis.  Moreover, considering a rating for ankylosis by 
analogy, see 38 C.F.R. § 4.20, the Board recognizes that the 
veteran complains of constant and chronic pain in the ankle, 
as well as the medical evidence of some pain on pressure, and 
on dorsiflexion.  However, the evidence of the clinical 
examination reveal no limitation on motion resulting from 
this pain.  Further, and as noted above, the veteran is able 
to walk on the ankle and drive a bus without the assistance 
of a brace or some other form of assistance, and he has not 
missed a day of work due to this disability.  Accordingly, 
the Board finds that the evidence of record does not meet the 
criteria for the 40 percent rating under DC 5270, by analogy 
to ankylosis. 

The Board has considered the findings of degenerative joint 
disease in the April 1999 VA examination.  According to 38 
C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, 
degenerative, established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joint involved.  
In the present case, the veteran is already receiving more 
than the highest rating for limitation of motion of the ankle 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Moreover, to the extent that the veteran's degenerative joint 
disease (and pain) may cause any limited function of the left 
ankle, the Board finds that such symptoms are adequately 
represented in the currently assigned 30 percent rating under 
Diagnostic Code 5262.  Additionally, as discussed above, 
there is no other rating code that would allow for a higher 
rating, based on the evidence of record.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's left 
ankle disability and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 U.S.C.A. §§ 4.1, 4.2, 
4.10, 4.41.  The Board acknowledges the veteran's statements 
and testimony during the local hearing that the inability to 
sleep due to pain from the disability impacts his employment 
as a bus driver.  However, in light of the veteran's 
statements that with sleep his employment was not impacted by 
the ankle disability; and that he had not missed any days of 
work because of the disability (a statement made during the 
1999 VA examination), the Board finds that this does not 
amount to a marked interference with employment such as would 
justify a rating higher than 30 percent.  The Board also 
points out that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residuals.  See 38 C.F.R. § 4.1.  In this regard the 
effects of the veteran's left ankle disability on his 
employability is reflected in the currently assigned rating.  
There is no evidence in the record, nor is it specifically 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's left ankle disability.  
As such, the Board finds no basis to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet.App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

In short, the Board finds that the evidence more closely 
approximates the currently assigned 30 percent rating for the 
veteran's left ankle disability.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher rating.  At present, however, there is no basis for a 
rating in excess of 30 percent.  As the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, there is not an approximate balance 
of positive and negative evidence in this case, and the 
"benefit of the doubt" rule is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The schedular criteria not having been met, the claim for an 
increased rating for left ankle disability, currently rated 
at 30 percent, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

